Citation Nr: 0001189	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-51 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   This case was previously before the 
Board and was remanded in January 1998 and again in August 
1998. 

The Board also notes that after an initial review of the 
claims file subsequent to its return to Board from the RO, 
the Board mailed the veteran a complete copy of the veteran's 
claims file on December 7, 1999, in response to his prior 
requests for a copy of his October 1945 separation 
examination report and claims file.  To this date, no 
response has been received from the veteran.


FINDING OF FACT

There is no medical evidence of a link or nexus between the 
veteran's current bilateral hearing loss and his period of 
active military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim. The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. §3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, before considering the merits of the veteran's 
claim, the Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran, in his variously dated written statements, 
contends that he sustained hearing loss due to exposure to 
acoustic trauma while working as an aircraft mechanic during 
service.  The veteran further contends that he must have had 
hearing loss at the time of his discharge from service, 
because he had worked around the loud noise of aircraft 
engines most of the time he was in service, but that no 
physical examination took place at the time he was 
discharged.  A review of the veteran's service medical 
records (SMRs) do include an October 1945 separation 
examination report, which shows that whispered voice testing 
was reported as 15/15, bilaterally.  Hearing was also 
reported to be 15/15 bilaterally on entrance examination in 
June 1943.  The SMRs are otherwise devoid of any indication 
that the veteran complained of, was diagnosed with, or 
treated for, hearing loss.  Service records do, however, show 
that the veteran's duties during service included working 
with aircraft engines. 

Post-service medical records clearly show that the veteran 
meets the criteria of 38 C.F.R. § 3.385 for a hearing loss 
disability for VA purposes.  On VA audiological evaluation in 
June 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
70
70
LEFT
50
55
65
75
75

Private audiological testing, conducted by the Stillwater 
Hearing Clinic, Inc., in September 1996, confirms that the 
veteran suffers from hearing loss as defined by 38 C.F.R. 
§ 3.385.  A May 1999 letter from Janet Thompson, an 
audiologist at the Hearing Clinic, Inc., stated that at the 
time of the September 1996 audiological evaluation, the 
veteran stated that he had worn hearing aids on and off for 
20 years.   

A June 1999 letter from Pam McCutchen, the general manager of 
a private audiology clinic, NU-SOUND, stated that the veteran 
"explained he had been exposed to loud noises in the 
service, which could contribute to his hearing loss.  The 
test results can supports [sic] the fact his hearing loss 
could have been caused by the exposure of loud sounds." 

It is clear from the record that the criteria for hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385 have 
been met.  In other words, the well-grounded requirement of a 
medical diagnosis of current disability has been satisfied.  
Further, the veteran's assertions regarding noise exposure 
during service are accepted as true for well-grounded 
purposes.  However, what is still missing to well-ground his 
claim is medical evidence of a link between his current 
hearing loss and his military service. 

Although the general manager of NU-SOUND commented that the 
veteran's current hearing loss could be due to noise exposure 
in service, this evidence (assuming that it if from a person 
with medical training) is far too speculative to satisfy the 
requirement that evidence be "sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  Tirpak.  See also Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Moreover, the service medical records do not 
indicate any decrease in hearing acuity from the time he 
entered service until the time of discharge.  In addition, 
there is no medical evidence of record showing hearing loss 
for more than 40 years after the veteran's discharge from 
service.  Thus, there no medical evidence to otherwise well-
ground veteran's claim through the application of the rules 
of chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) and Savage.

The Board has reviewed the veteran's written statements, and 
the Board does not doubt that it is his sincere belief that 
his hearing loss is related to noise exposure during service.  
However, as a matter of law, his statements as a lay person 
do not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence linking his 
bilateral hearing loss to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

